Citation Nr: 0305839	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-09 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right uveal melanoma 
with lung metastases.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 2001.  This matter was 
originally on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  Uveal melanoma with lung metastases is not a disease 
enumerated under the regulation, 38 C.F.R. § 3.309(e).

3.  The competent medical evidence does not show that the 
veteran's right uveal melanoma with lung metastases is 
related to service or any incident thereof.


CONCLUSIONS OF LAW

Right uveal melanoma with lung metastases was not incurred in 
active military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.313 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Board Remand and the Veterans Claim Assistance Act of 
2000

Pursuant to the Board's September 2001 Remand, the RO 
afforded the veteran the opportunity for a hearing.  
Ultimately, the veteran declined the opportunity.  The Board 
directed the RO to ensure that all requirements under the 
Veterans Claim Assistance Act of 2000 (VCAA) were satisfied.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.159.  Pursuant to the 
VCAA, in correspondence dated in November 2001, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, what information or evidence was needed from him, 
and what he could do to support his claim.  Lastly, the RO 
reviewed the veteran's claim and issued the October 2001 
Supplemental Statement of the Case (SSOC) which confirmed the 
prior denial.  By a letter dated in October 2001, the RO gave 
the veteran the opportunity to make any comment desired 
within 60 days, concerning the SSOC.  Based on the foregoing 
actions, the RO complied with the Remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his 
claim and the reason the claim was denied.  In addition to 
the November 2001 correspondence, the RO provided the veteran 
with a copy of the October 1999 rating decision, April 2000 
Statement of the Case (SOC), and March, April, and October 
2001 SSOCs.  The SOC provided the veteran with notice of the 
laws and regulations for both presumptive (38 C.F.R. §§ 
3.307, 3.309) and direct service connection (38 C.F.R. 
3.303).  The RO has also made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  As previously indicated, the RO afforded the 
veteran an opportunity for a hearing.  The RO obtained VA 
treatment records and private medical records identified by 
the veteran.  The RO also obtained a medical opinion on the 
etiology of the claimed disorder.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Moreover, VA has fully discharged its duty to notify 
the veteran of the evidence necessary to substantiate the 
claim and of the responsibility of VA and the veteran for 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Accordingly, the Board will proceed 
with appellate review.


Service Connection for Right Uveal Melanoma with Lung 
Metastases as a Result of Exposure to Herbicides

Presumptive Service Connection Analysis

In order to establish service connection on a presumptive 
basis, the veteran must show (1) that he has the requisite 
type of service in the Republic of Vietnam, (2) that he 
currently suffers from a specific disease process enumerated 
under the regulation, and (3) that the current disease 
process manifested itself within the time period set by 
regulation.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307, 3.309, 3.313.  

The veteran's DD Form 214 and service medals show that he 
served in the Republic of Vietnam.  Accordingly, the veteran 
has the requisite type of service in the Republic of Vietnam 
as defined by § 3.313 and § 3.307(a)(6)(iii).  The disease 
processes for which the veteran seeks service connection, 
however, are not enumerated in 38 C.F.R. § 3.309(e).  Uveal 
melanoma is not a listed disease.  The cancer associated with 
the veteran's right lung has been diagnosed as metastatic 
melanoma, which indicates that it originated somewhere other 
than the lung.  Thus, the veteran does not have a "cancer of 
the lung" within the meaning of 38 C.F.R. § 3.309(e).  
Accordingly, since the disease processes for which the 
veteran seeks service connection are not enumerated in 38 
C.F.R. § 3.309(e), the presumption under 38 C.F.R. § 3.307 
does not apply.  McCartt v. West, 12 Vet. App. 164 (1999).  

Direct Service Connection Analysis

The fact that the veteran is not entitled to presumptive 
service connection for the claimed disorder does not preclude 
an evaluation as to whether the veteran is entitled to 
service connection on a direct basis.  The record must 
contain (1) competent medical evidence of a current disease 
process, (2) competent medical evidence of a relationship 
between the currently diagnosed disease process and exposure 
to a herbicide agent while in military service, and (3) proof 
of in-service exposure to a herbicide agent.  

The competent medical evidence of record shows treatment for 
right uveal melanoma with lung metastases and right eye 
enucleation.  In regard to proof of in-service exposure to a 
herbicide agent, there is currently no regulatory or case law 
guidance on what establishes exposure.  The May 1985 Agent 
Orange examination report shows that the veteran reported 
that he was exposed to sprays during combat maneuvers and 
service records show that the veteran engaged in combat 
during service.  This is certainly sufficient to establish 
that the veteran was exposed to a herbicide agent while in 
the military. 

In regard to competent medical evidence of a relationship 
between the claimed disorders and exposure to a herbicide 
agent, service medical records are negative for a right eye 
disorder or lung disorder.  Post-service medical records show 
that the veteran was first treated for an eye disorder in 
1987-eighteen years after his discharge from service.  
Treatment records from the Regional West Medical Center first 
show findings of and treatment for metastatic melanoma of the 
lung in 1999-thirty years after his discharge from service.  
Thus, no eye and lung disorder is shown during service or 
manifested to a compensable degree within the one-year 
presumptive period following service.  38 C.F.R. §§ 3.303, 
3.307, 3.309. 

A January 2000 VA opinion from nurse practitioner J.V.W. and 
co-signed by Drs. J.R.S. and A., noted an impression of right 
eye enucleation secondary to a multiple myeloma.  J.V.W. 
opined that this cancer was certainly as likely as not to 
have been caused by Agent Orange.  Although multiple myeloma 
is a disease enumerated under 38 C.F.R. § 3.309(e), treatment 
records show that the veteran was never diagnosed with this 
disease prior to his right eye enucleation.  There is no 
medical basis for the opinion and therefore, the opinion is 
not probative.

A June 2000 medical opinion from L.P.E. from the Cancer Care 
Institute shows that he reviewed the claims folder.  L.P.E. 
noted that the veteran's diagnosis was malignant melanoma of 
the right eye metastatic to the lungs.  L.P.E. noted that he 
had no information that would link melanoma of the eye to 
Agent Orange exposure, and it was not one of the conditions 
recognized by VA as presumptively being caused by Agent 
Orange exposure.  He opined that it was not likely that the 
veteran's melanoma of the right eye and metastatic melanoma 
to the lung were related to Agent Orange exposure.  The Board 
finds the June 2000 opinion dispositive on the issue of 
whether the veteran's claimed disorder is a result of 
exposure to Agent Orange.

In the absence of competent medical evidence of a 
relationship between the claimed disorder and service, the 
requirements for establishing service connection have not 
been met.  38 C.F.R. § 3.303.   As the preponderance of the 
evidence is against the veteran's claim, the "benefit of the 
doubt" rule is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for right uveal melanoma with lung 
metastases as a result of exposure to herbicides or other 
incident of service is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

